Case 2:18-cv-13498-TGB-MKM ECF No. 52, PageID.1839 Filed 08/26/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

AKNO 1010 MARKET STREET ST.                     2:18-CV-13498-TGB
LOUIS MISSOURI LLC,

                  Plaintiff,
                                                   JUDGMENT

      vs.                                        HONORABLE
                                              TERRENCE G. BERG
NAHID POURTAGHI,

                  Defendant.



      For the reasons stated in the Memorandum and Order entered on

August 26, 2021, judgment is entered in favor of Defendant and against

Plaintiff and the case is DISMISSED with prejudice.

                                         KINIKIA ESSIX
                                         CLERK OF THE COURT


Dated: August 26, 2021                   By: s/A. Chubb _____________
                                         Deputy Clerk

APPROVED AS TO FORM:

/s/Terrence G. Berg
TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
